As filed with the Securities and Exchange Commission on May 27, 2010. Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1605464 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3131 Elliott Avenue, Suite 500 Seattle, Washington98121 (Address of principal executive offices, including zip code) EMERITUS CORPORATION AMENDED AND RESTATED 2 EMERITUS CORPORATION AMENDED AND RESTATED STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS (Full title of the plans) Robert C. Bateman Executive Vice President-Finance and Chief Financial Officer Emeritus Corporation 3131 Elliott Avenue, Suite 500 Seattle, Washington98121 (206) 298-2909 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Andrew Bor Perkins Coie LLP 1201 Third Avenue, Suite 4800 Seattle, Washington98101-3099 (206) 359-8000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share (2) Proposed maximum aggregate offering price (2) Amount of registration fee (2) Common Stock, par value $0.0001 per share, under the Emeritus Corporation Amended and Restated 2006 Equity Incentive Plan $ $ $ Emeritus Corporation Amended and Restated Stock Option Plan for Non-Employee Directors $ $ $ Total $ $ $ Includes an indeterminate number of additional shares that may be necessary to adjust the number of shares reserved for issuance pursuant to the Registrant's Amended and Restated 2006 Equity Incentive Plan and the Amended and Restated Stock Option Plan for Non-Employee Directors as the result of any future stock split, stock dividend or similar adjustment of the Registrant's outstanding common stock. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and Rule 457(h)(1) under the Securities Act of 1933, as amended (the "Securities Act").The calculation of the registration fee is based upon a share price of $18.56, which was the average of the high ($19.04) and low ($18.07) sales prices of the Registrant’s common stock on May 25, 2010, as reported for such date on the New York Stock Exchange. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM3. Incorporation of Documents by Reference. The following documents filed by the Registrant with the Securities and Exchange Commission (the "Commission") are hereby incorporated by reference in this Registration Statement: (1)The Registrant's Annual Report on Form10-K for the fiscal year ended December31, 2009, filed on March15, 2010, which contains audited financial statements for the most recent fiscal year for which such statements have been filed; (2)The Registrant's Quarterly Report on Form10-Q for the fiscal quarter ended March31, 2010, filed on May 3, 2010; (3)The Registrant's Current Reports on Form8-K filed on January11, 2010, January22, 2010, April 2, 2010, May 18, 2010, May 19, 2010 and May 24, 2010; and (4) The description of the Registrant's common stock contained in the Registrant's Registration Statement on Form8-A, filed on September15, 2008 under Section 12(b) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), including any amendments or reports filed for the purpose of updating such description. All documents filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act after the date hereof, and prior to the filing of a post-effective amendment to this Registration Statement that indicates that all securities offered have been sold or that deregisters all securities then remaining unsold, shall also be deemed to be incorporated by reference into this Registration Statement and to be a part hereof from the date of filing of such documents. ITEM4. Description of Securities. Not applicable. ITEM5. Interests of Named Experts and Counsel. None. ITEM6. Indemnification of Directors and Officers. Sections 23B.08.500 through 23B.08.600 of the Washington Business Corporation Act set forth certain mandatory and permissive provisions that a Washington corporation may utilize in indemnifying and/or advancing expenses to its directors, officers, employees and agents. Section 23B.08.560 of the Washington Business Corporation Act also authorizes a corporation to adopt its own provisions governing indemnification and advancement of expenses. Such provisions must be contained in the corporation's articles of incorporation, a bylaw adopted or ratified by shareholders or a resolution adopted or ratified by shareholders. In no case, however, may such provisions authorize indemnification or advancement of expenses to any director, officer, employee or agent for (a) acts or omissions finally adjudged to be intentional misconduct or a knowing violation of law, (b) conduct finally adjudged to be in violation of Section 23B.08.310 of the Washington Business Corporation Act (regarding unlawful distributions) or (c) any transaction with respect to which it was finally adjudged that such person personally received a benefit in money, property or services to which such person was not entitled. Section 10 of the Registrant's Restated Bylaws, as amended, provides for indemnification of the Registrant's directors, officers, employees and agents to the extent permitted by Washington law. Section 23B.08.320 of the Washington Business Corporation Act authorizes a corporation to limit a director's liability to the corporation or its shareholders for monetary damages for acts or omissions as a director, except in certain circumstances involving (a) intentional misconduct or knowing violation of law, (b) conduct violating Section 23B.08.310 of the Washington Business Corporation Act (regarding unlawful distributions) or (c) any transaction with respect to which such director personally received a benefit in money, property or services to which II - 1 such director was not legally entitled. Article 8 of the Registrant's Restated Articles of Incorporation contains provisions implementing, to the fullest extent permitted by Washington law, such limitations on a director's liability to the Registrant and its shareholders. The Registrant maintains an insurance policy, insuring its officers and directors against losses and liabilities (with certain exceptions and certain limitations) arising from certain alleged wrongful acts, including alleged errors or misstatements, or certain other alleged wrongful acts or omissions constituting neglect or breach of duty. The Registrant also has entered into indemnification agreements with certain of its officers and directors. ITEM7.Exemption from Registration Claimed. Not applicable. ITEM8. Exhibits. Exhibit Number Description Opinion of Perkins Coie LLP regarding legality of the Common Stock being registered Consent of KPMG LLP, Independent Registered Public Accounting Firm Consent of Perkins Coie LLP (included in opinion filed as Exhibit 5.1) Power of Attorney (see signature page) Emeritus Corporation Amended and Restated 2006 Equity Incentive Plan (incorporated by reference to AppendixA of the Registrant's definitive proxy statement filed on April2, 2010) Emeritus Corporation Amended and Restated Stock Option Plan for Non-Employee Directors (incorporated by reference to AppendixB of the Registrant's definitive proxy statement filed on April2, 2010) ITEM9. Undertakings. A.The undersigned Registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by Section10(a)(3) of the Securities Act; (ii)To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs(A)(1)(i) and (A)(1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in this Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. II - 2 B.The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant's annual report pursuant to Section13(a) or Section15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan's annual report pursuant to Section15(d) of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. C.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. II - 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Seattle, State of Washington, on this 26th day of May, 2010. EMERITUS CORPORATION By:/s/Robert C. Bateman Robert C. Bateman Executive Vice President – Finance and Chief Financial Officer POWER OF ATTORNEY Each person whose signature appears below constitutes and appoints Daniel R. Baty, Granger Cobb or Robert C. Bateman, or any of them, as attorneys-in-fact, with full power of substitution, to execute in the name and on the behalf of each person, individually and in each capacity stated below, and to file, any and all amendments to this Registration Statement, including any and all post-effective amendments. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated on May 26, 2010. Signature Title /s/ Daniel R. Baty Daniel R. Baty Chairman of the Board and Co-Chief Executive Officer (Co-Principal Executive Officer) /s/ Granger Cobb Granger Cobb Director, President and Co-Chief Executive Officer (Co-Principal Executive Officer) /s/ Robert C. Bateman Robert C. Bateman Executive Vice-President – Finance and Chief Financial Officer (Principal Financial and Accounting Officer) /s/ Stanley L. Baty Stanley L. Baty Director /s/ Raymond R. Brandstrom Raymond R. Brandstrom Director /s/ BruceL. Busby Bruce L. Busby Director /s/ Charles P. Durkin, Jr. Charles P. Durkin, Jr. Director /s/ Robert E. Marks Robert E. Marks Director /s/ David W. Niemiec David W. Niemiec Director /s/ StuartKoenig Stuart Koenig Director /s/Richard W. Macedonia Richard W. Macedonia Director II - 4 EXHIBIT INDEX Exhibit Number Description Opinion of Perkins Coie LLP regarding legality of the Common Stock being registered Consent of KPMG LLP, Independent Registered Public Accounting Firm Consent of Perkins Coie LLP (included in opinion filed as Exhibit 5.1) Power of Attorney (see signature page) Emeritus Corporation Amended and Restated 2006 Equity Incentive Plan (incorporated by reference to AppendixA of the Registrant's definitive proxy statement filed on April2, 2010) Emeritus Corporation Amended and Restated Stock Option Plan for Non-Employee Directors (incorporated by reference to AppendixB of the Registrant's definitive proxy statement filed on April2, 2010) EXHIBIT 5.1 Perkins Coie LLP 1201 Third Avenue, Suite 4800 Seattle, WA98101-3099 Phone:206 359-8000 Fax:206 359-9000 www.perkinscoie.com May 26, 2010 Emeritus Corporation 3131 Elliott Avenue, Suite 500 Seattle, WA98121 Re: Registration Statement on FormS-8 of Shares of Common Stock, $0.0001 par value per share, of Emeritus Corporation Ladies and Gentlemen: We have acted as counsel to you in connection with the preparation of a Registration Statement on FormS-8 (the "Registration Statement") under the Securities Act of 1933, as amended (the "Act"), which you are filing with the Securities and Exchange Commission with respect to up to 3,000,000 additional shares of common stock, $0.0001 par value per share (the "Shares"), of which up to 2,800,000 Shares may be issued pursuant to the Emeritus Corporation Amended and Restated 2006 Equity Incentive Plan (the "2006 Plan") and up to 200,000 Shares may be issued pursuant to the Emeritus Corporation Amended and Restated Stock Option Plan for Non-Employee Directors (the "Directors Plan").The 2006 Plan and the Directors Plan are referred to herein collectively as the "Plans." We have examined the Registration Statement, and such documents and records of Emeritus Corporation as we have deemed necessary for the purpose of this opinion.In giving this opinion, we are assuming the authenticity of all instruments presented to us as originals, the conformity with originals of all instruments presented to us as copies and the genuineness of all signatures. Based upon and subject to the foregoing, we are of the opinion that any original issuance Shares that may be issued pursuant to the Plans have been duly authorized and that, upon the due execution by Emeritus Corporation of any certificates representing the Shares, the registration by its registrar of the Shares and the issuance thereof by Emeritus Corporation in accordance with the terms of the applicable Plan, and the receipt of consideration therefor in accordance with the terms of the applicable Plan, such Shares will be legally issued, fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement.In giving such consent, we do not admit that we are in the category of persons whose consent is required under Section7 of the Act. Very truly yours, /s/ Perkins Coie LLP EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of Emeritus Corporation: We consent to the use of our reports with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting incorporated by reference herein. Our report on the consolidated financial statements described above refers to the adoption by Emeritus Corporation of Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standard No. 160, Noncontrolling Interest in Consolidated Financial Statements, which was adopted effective January 1, 2009. /s/ KPMG LLP Seattle, Washington May 26, 2010
